DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 19, lines 3 and 5, the applicant recites the limitation of “portal aperture region”. This limitation lacks antecedent basis. As best understood, this limitation was intended to recite the “downlight aperture region” as recited in claim 1, and will be examined as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexiadis (US 2008/0008620 A1).
In regard to claim 1, Alexiadis discloses a downlight apparatus that utilizes UV radiation to deactivate pathogens (Figure 6C) comprising: 
a housing (outside lamp shell); 
a base member (Edison base), wherein the base member is attached to the housing; 
a light source (65) configured to emit light in the visible spectrum; and 
one or more ultraviolet radiation assemblies (68) within the housing; 
wherein the housing is configured to define a downlight aperture region irradiated by the light source and the one or more ultraviolet radiation assemblies. (Figure 6C; see at least [0120])

In regard to claim 2, Alexiadis discloses that the base member comprises an Edison base. (This is clearly depicted in Figure 6C)

In regard to claim 3, Alexiadis discloses that the one or more ultraviolet radiation assemblies are configured to be attached to the base member using one or more brackets. (Alexiadis is silent on a bracket per se for attaching the UV LEDs; however, under BRI, a “bracket” is exceptionally broad—whatever board structure is provided for the UV LEDs can be said to be a “bracket”.)

In regard to claim 4, Alexiadis discloses that the downlight aperture region is configured to encompass a human. (The housing and aperture are configured to emit directionally—it can thus be said that the downlight aperture region is configured to encompass a human.)

In regard to claim 5, Alexiadis discloses a control circuit (62) coupled to the one or more ultraviolet radiation assemblies. (Figure 6B; see at least [0013] and [0120])

In regard to claim 6, Alexiadis discloses one or more sensors (movement sensor) coupled to the control circuit. (See [0034])

In regard to claim 7, Alexiadis discloses at least one of the one or more sensors is configured to detect radiation either emitted by or reflected from an object within the downlight aperture region. (The Examiner treats this claim broadly—the movement sensor must detect a change in radiation, either that emitted by a person or reflected by them, in order to function.)

In regard to claim 10, Alexiadis discloses that at least one of the one more sensors is a motion sensor. See [0034])

In regard to claim 20, Alexiadis discloses that the one of the one or more ultraviolet radiation assemblies comprise one or more of a light-emitting diode, a laser diode, a pulsed xenon laser, and a fiber laser. (See [0057])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexiadis (US 2008/0008620 A1) in view of Hawkings et al (US 2016/0375163 A1).
In regard to claim 8, Alexiadis fails to disclose the specifics of the motion sensor. 
Hawkings et al teaches a sanitization lamp wherein the detected radiation comprises infrared radiation from an individual occupying the downlight aperture region. (See [0058])
It would have been obvious to one of ordinary skill in the art the time of filing to replace the sensor of Alexiadis with that of the infrared occupancy sensor of Hawkings et al in order to activate the UV light sources based on a sensor which detects heat—living things, those harmed by UV radiation, give off infrared that is readily detectable, and replacing the sensor as suggested would improve upon Alexiadis’ desire to not have the UV light sources activated when a person was near.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexiadis (US 2008/0008620 A1) in view of Hawings et al (US 2016/0375163 A1), and further, Greenberg et al (US 2016/0219794 A1).
In regard to claim 9, the combination of Alexiadis and Hawkings et al fail to explicitly disclose that the detected radiation comprises reflected radiation generated by the one or more ultraviolet radiation assemblies.
Greenberg et al teaches a sensor configured to detect UV radiation. (See [0045])
Hawkings et al establishes that “the occupancy sensor 108 can be a different type of sensor, e.g., an ultrasonic sensor, a microwave sensor, a CO2 sensor, a thermal imaging sensor, that utilizes a different occupancy detection technique or technology to identify (or help identify) whether the environment 100 is or is not occupied and has or has not been occupied for a period of time.” Sensor systems are well-known to shine light onto targets for detection, and Greenberg et al shows that these types of sensors do in fact exist. It would have been obvious to one of ordinary skill in the art the time of filing to provide a UV detecting sensor in the sterilization lamp of the combination of Alexiadis and Hawkings et al in order to sense a person entering the downlight aperture region while only the UV light sources are active (the prior art teaches that the visible light source is deactivated when a person is not present, and thus the only useable light for sensing is that emitted by the UV LEDs). 

Claim(s) 11, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexiadis (US 2008/0008620 A1) in view of Dijkstra et al (US 2020/0101183 A1).
In regard to claim 11, Alexiadis fails to disclose that the control circuit is configured to detect that an object is a living organism.
Dijkstra et al teaches a control circuit that, based on input from at least one of the one or more sensors, is configured to determine whether an object within the downlight aperture region is a living organism. (See [0020])
It would have been obvious to one of ordinary skill in the art the time of filing to install AI/machine learning module of Dijkstra et al in connection to the control circuit of Alexiadis in order to improve upon the sensor’s ability to detect a person or animal.

In regard to claim 16, Alexiadis discloses that the control circuit is configured to: activate the light source; and deactivate at least one of the one or more ultraviolet radiation assemblies. (See at least Claim 20)
Alexiadis fails to disclose that the control circuit is configured to detect that an object is a living organism.
Dijkstra et al teaches a control circuit that, based on input from at least one of the one or more sensors, is configured to determine whether an object within the downlight aperture region is a living organism. (See [0020])
It would have been obvious to one of ordinary skill in the art the time of filing to install AI/machine learning module of Dijkstra et al in connection to the control circuit of Alexiadis in order to improve upon the sensor’s ability to detect a person or animal.

In regard to claim 17, Alexiadis discloses that the control circuit is configured to: deactivate the light source; activate at least one of the one or more ultraviolet radiation assemblies to irradiate the downlight aperture region; and deactivate the at least one of the one or more ultraviolet radiation assemblies after a preconfigured period of time. (See [0101])
Alexiadis fails to disclose that the control circuit is configured to detect that an object is a living organism.
Dijkstra et al teaches a control circuit that, based on input from at least one of the one or more sensors, is configured to determine whether an object within the downlight aperture region is a living organism. (See [0020])
It would have been obvious to one of ordinary skill in the art the time of filing to install AI/machine learning module of Dijkstra et al in connection to the control circuit of Alexiadis in order to improve upon the sensor’s ability to detect a person or animal.

In regard to claim 18, Alexiadis discloses that at least one of deactivating the light source, activating at least one of the one or more ultraviolet radiation assemblies, and deactivating at least one of the one or more ultraviolet radiation assemblies is performed on a preconfigured time delay. (See [0020])

In regard to claim 19, Alexiadis discloses that the control circuit is configured to: activate the light source based on the input from the one or more sensors indicative of a presence of person within the portal aperture region; deactivate the light source based on the input from the one or more sensors indicative of an absence of a person within the portal aperture region; and selectively activate the one or more ultraviolet radiation assemblies according to a preconfigured schedule. (See [0020])
Alexiadis fails to disclose that the control circuit is configured to detect that an object is a living organism.
Dijkstra et al teaches a control circuit that, based on input from at least one of the one or more sensors, is configured to determine whether an object within the downlight aperture region is a living organism. (See [0020])
It would have been obvious to one of ordinary skill in the art the time of filing to install AI/machine learning module of Dijkstra et al in connection to the control circuit of Alexiadis in order to improve upon the sensor’s ability to detect a person or animal.

In regard to claim 21, Alexiadis fails to disclose a transparent or translucent cap attached to the housing, wherein light emitted by the light source passes through the transparent or translucent cap.
Dijkstra et al teaches a transparent or translucent cap (250) attached to the housing, wherein light emitted by the light source passes through the transparent or translucent cap. (Figure 2; see at least [0054])
It would have been obvious to one of ordinary skill in the art the time of filing to install the cap of Dijkstra et al over the downlight of Alexiadis in order to provide the lighting components and to shape the resulting light distribution. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexiadis (US 2008/0008620 A1) in view of Neister (US 2010/0028201 A1).
In regard to claims 12-14, Alexiadis fails to disclose that the at least one of the one or more ultraviolet radiation assemblies is configured to emit electromagnetic radiation having a peak intensity within a range from 185 nm to 235 nm, as recited in claim 12, within a range from 217 nm to 227 nm, as recited in claim 13, or that the peak intensity is at 222 nm. 
Neister teaches a UV sterilization source such that “the preferred embodiment is the NUV source at 222 nm targets these proteins and their peptide bonds.” (See [0012])
It would have been obvious to one of ordinary skill in the art the time of filing to use the UV wavelength of Neister when selecting the UV LEDs of Alexiadis in order to target the proteins and peptide bonds of pathogens. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexiadis (US 2008/0008620 A1) in view of Gil et al (US 2016/0101202 A1 A1).
In regard to claim 15, Alexiadis fails to disclose that at least one of the one or more ultraviolet radiation assemblies are configured to emit electromagnetic radiation having a peak intensity within a range from 249 nm to 259 nm.
Gil et al teach a UV sterilization source and that “for germicidal applications, typically UVB radiation in the range of 280 nm to 240 nm has been shown to be most effective, with 254 nm having the highest efficiency in destroying pathogens. (See [0036])
It would have been obvious to one of ordinary skill in the art the time of filing to use the UV wavelength of Gil et al when selecting the UV LEDs of Alexiadis in order to have the highest efficiency in destroying pathogens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Portinga et al (US 2022/0016284 A1) disclose a combination UV radiation lamp.
Shambayati et al (US 2021/0402027 A1) disclose a combination UV radiation lamp.
Bosua (US 2021/0369905 A1) disclose a combination UV radiation lamp.
De Bevilacqua et al (US 2021/0346546 A1) disclose a combination UV radiation lamp.
Patterson et al (US 10,933,148 B1) disclose a sanitizing downlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875